IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 11, 2008

                                     No. 07-41082                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


DIANA L EVANS

                                                  Plaintiff - Appellant
v.

TEXAS DEPARTMENT OF TRANSPORTATION

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:06-CV-166


Before REAVLEY, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
       The judgment of the district court, rejecting the Title VII claims of the
plaintiff, is affirmed for the reasons given by that court in the careful and
thorough order dated October 1, 2007.
       AFFIRMED.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.